The present application is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This office action is in response to submission of application on 3/23/2018.
Claims 1 -22 are presented for examination.
Oath/Declaration
For the record, the Examiner acknowledges that the Oaths/Declarations submitted on 3/23/2018 have been received.
Priority
Applicant’s claims for the benefit of prior-filed U.S. Provisional Patent Application 62/573,604 filed on 10/17/2017 are acknowledged and admitted.  
Information Disclosure Statement
The information disclosure statements submitted on 4/10/2018, 6/26/2018, 8/27/2018, 11/14/2018, 1/15/2019, 6/17/2019, 9/28/2020, and 12/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.
Drawings
The Drawings filed on 3/23/2018 are acceptable for examination purposes.
Specification
The Specification filed on 3/23/2018 is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 12, 14 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Streaming Gibbs Sampling for LDA Model, herein Gao), and Konig et al (US 20090282012 A1, herein Konig).
Regarding Claim 1, 
	Gao teaches the method of claim 1, for identifying sets of correlated words comprising: (Gao, Page 1, Section 1, Paragraph 1, Line 1 “Topic models such as Latent Dirichlet Allocation (LDA) (1) have gained increasing attention.  LDA provides interpretable low dimensional representation of documents, uncovering the latent topics of the corpus.”  In other words, representation of documents, uncovering the latent topics of the corpus is identifying sets of correlated words.)
receiving information for a sample set of documents; (Gao, Page 3, Algorithm 2: Streaming Gibbs Sampling

    PNG
    media_image1.png
    309
    411
    media_image1.png
    Greyscale

And, Section 2.2, Paragraph 3, Line 1 “As depicted in Alg. 2, we propose a streaming Gibbs sampling (SGS) algorithm for LDA.  SGS is an online extension of CGS, which fixes the topics Z1:t-1 of the previous arrived document mini-batch, and then samples Zt of the current mini-batch using the normal CGS update.” When viewing the algorithm, from Section 2.1: W, D, K, V represent the set of documents, documents, topics, and unique words, respectively, and Nkd, Nkv are sufficient statistics (counts) for the Dirichlet-Multinomial distribution. In other words, Input: data Wt is receiving information for a sample set of documents.)
wherein the sample set of documents comprises a plurality of words; (Gao, Page 3, Algorithm 2, and Section 2.2, Paragraph 3, Line 1 “As depicted in Alg. 2, we propose a streaming Gibbs sampling (SGS) algorithm for LDA. ”  From Algorithm 2, W represents the set of documents, each document D comprising a plurality of words.)
fitting a statistical model to the plurality of words in the sample set of documents by running an inference procedure on the statistical model to produce a first fitted statistical model, further comprising: (Gao, Page 2, Paragraph 2, Line 1,  “The rest of the paper is structured as follows. Section 2 presents the streaming Gibbs sampling (SGS) algorithm for LDA…”, In other words, LDA is a statistical model and SGS is an inference procedure (Instant application specification [0004]). SGS is used to fit LDA to the words in a sample set of documents by identifying values for parameters of the statistical model that best explain the data in the set of documents. The result is a first fitted statistical model. In the instant case, the statistical model will be updated because of the incoming data stream.  In other words, there will be a second fitted statistical model, a third, etc., as updates, for as long as the stream continues.)
 [representing particular count values], for the inference procedure, [using a count-min sketch]; (Gao, Page 3, Algorithm 2: Streaming Gibbs Sampling, And Section 2.2, Paragraph 3, Line 1 “SGS is an online extension of CGS, which fixes the topics Z1:t-1 of the previous arrived document mini-batch, and then samples Zt of the current mini-batch using the normal CGS update.” In other words, SGS is the inference procedure.  The inference procedure is used to successively sample distributions of variables, in this case topics, based on input.  As more input is received, the variables get closer to the true distribution. Representing particular count values… using a count-min sketch has yet to be taught.)
	identifying, within one or more documents other than the sample set of documents and based on the first fitted statistical model, one or more sets of correlated words; (Gao, Page 3, Algorithm 2: Streaming Gibbs Sampling, And Section 2.2, Paragraph 3, Line 1 “SGS is an online extension of CGS, which fixes the topics Z1:t-1 of the previous arrived document mini-batch, and then samples Zt of the current mini-batch using the normal CGS update.” In other words, the current mini-batch is the one or more documents other than the sample set of documents, the previous arrived document mini-batch is the sample set of documents, the inference procedure is used to produce the first fitted statistical model, which is based on LDA, and topics are the one or more sets of correlated words.)
wherein the method is performed by one or more computing devices. (Gao, Page 3, Algorithm 2. Examiner notes that Algorithm 2 is pseudo-code for a program.  It is implicit that running the program would require one or more computing devices with one or more non-transitory computer readable media for storage.)
Gao, thus far, does not explicitly teach representing particular count values… using a count-min sketch;
Konig teaches representing particular count values… using a count-min sketch; (Konig, Page 6, Paragraph [0048] “One way to estimate frq(d) is using a “Count-Min sketch.”  In this technique, a two dimension array of width w and depth d is used, as shown in FIG 5. (This array may be described as f_count[1…d, 1…w].) Each of the elements in the array represents a counter.  A series of hash functions h1,…, hd is provided, where the ith hash function generates an index into the ith row of the array based on entity e (so h1,… hd:e -> {1,…, w}).  Prior to processing documents in D, the counters in array are initialized to zero.  During document processing, an entity-feature pair, (e,f), is encountered.  Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, each of the elements in the array represents a counter is representing particular count values, and using a “Count-Min sketch” is using a count-min sketch. Count-min sketch is a probabilistic data structure that functions as a frequency table for events (in this case words) in a data stream.  It uses hash functions to map events to frequencies. It operates in sub-linear space, which is why it is frequently used for data streams, but can over count due to hash function collisions.)
Konig and Gao are both directed to extracting topics/features from documents and categorizing and quantifying the topics/features.  In view of the teachings of Konig, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Konig into the teaching of Gao.  This would result in representing particular count values, for the inference procedure, using a count-min sketch.
One of ordinary skill in the art would be motivated to do because efficiently counting words from a data stream would be beneficial for an inference algorithm that is fitting a statistical model from a data stream.
Regarding Claim 3, 
The combination of Gao and Konig teaches the method of Claim 1, wherein
 the inference procedure is Gibbs sampling. (Gao, Page 3, Section 2.2, Paragraph 3, Line 1 “As depicted in Alg. 2, we propose a streaming Gibbs sampling (SGS) algorithm for LDA.”  In other words, the inference procedure Gibbs sampling is Gibbs sampling.)
Regarding Claim 4, 
The combination of Gao and Konig teaches the method of Claim 1, further comprising, after fitting the statistical model to the plurality of words in the sample set of documents, wherein the sample set of documents is a first sample set of documents: (Gao, Page 3, Algorithm 2. From the Algorithm, the streaming documents are broken into “mini-batches” where each mini-batch is processed by SGS and updates the LDA model incrementally from each mini-batch.  This is fitting the statistical model to a sample of set of documents (W1:d-1 ); wherein the sample set of documents is a first sample set of documents.);
 receiving information for a second sample set of documents; (Gao, Page 3, Algorithm 2. From Algorithm 2, as t increments, Input: data Wt represents the next sample set of documents. This is receiving information for a second sample set of documents.) 
 wherein the second sample set of documents comprises a second plurality of words (Gao, Page 3, Algorithm 2.  From Algorithm 2, when viewing the algorithm, from Section 2.1: W, D, K, V represent the set of documents, number of documents, topics, and unique words. (W1:d ) is the second sample set of documents wherein the sample set of documents comprises a second plurality of words.) 
fitting the first fitted statistical model to the second plurality of words in the second sample set of documents by running the inference procedure on the first fitted statistical model to produce a second fitted statistical model; (Gao, Page 3, Paragraph 4, Line 1, “One can understand SGS using the recurrence relation (2): without any data, the initial ~φk have
parameters ~β0k = β, after incorporating mini-batch W1, the parameters is updated to 
~β1k = ~β0k + N1kv[k], which is used as the prior of consequent mini-batches, where Ntkv[k] is the 
k-th row of matrix Ntkv. In general, SGS updates the prior using the recurrence relation
~βtk = ~βt−1 k +Ntkv[k], where ~βtk is the prior for ~φk at time t.”  The first statistical model is defined by the parameters ~β0k = β.  This is based on no data. The first fitted statistical model is produced by fitting the first mini batch W1 to the model and the initial parameters which produces the new parameters ~β1k = ~β0k + N1kv[k]. In other words, the prior statistical model is updated by the current mini-batch.  So the second fitted statistical model is created after receiving the second mini-batch W2 by using the recurrence relation calculated with the prior parameter values. So the second fitted statistical model parameters will be ~β2k = ~β1k + N2kv[k].) 
 wherein the second fitted statistical model is based on sufficient statistics derived from both the first sample set of documents and the second sample set of documents; (Gao, Page 3, Paragraph 4, Line 1, “One can understand SGS using the recurrence relation (2): without any data, the initial ~φk have parameters ~β0k = β, after incorporating mini-batch W1, the parameters is updated to ~β1k = ~β0k + N1kv[k], which is used as the prior of consequent mini-batches, where Ntkv[k] is the k-th row of matrix Ntkv. In general, SGS updates the prior using the recurrence relation~βtk = ~βt−1 k +Ntkv[k], where ~βtk is the prior for ~φk at time t.  In other words, the statistical model produced by fitting the first mini batch Wi-1 to the model is used to produce a second fitted statistical model; wherein the second fitted statistical model is based on sufficient statistics (Nkd and Nkv,, Section 2.1, Paragraph 5, Line 1) derived from both the first sample set of documents Wi-1, and the second sample set of documents Wi.)
and identifying, within second one or more documents other than the first and second sample set of documents, and based on the second fitted statistical model, second one or more sets of correlated words. (Konig, Page 7, Paragraph [0053], Line 8 “Thus, the probability that a label has been assigned correctly after observance of the first i features may be written as:	 Pr(sgn(weighti(e,D)+b) = sgn(weight(e,D)+b).
The training data that was used to train a classifier may also be used to estimate this probability.  The training data contains a set ꞒT of labeled entities and a set DT of documents. (The superscript T stands for “training.”) Given an ordering of the documents it is possible to calculate the order in which features of an entity e are encountered during processing (which may result in duplicate features being encountered). Using this ordering information, the difference in the weights resulting after i features have been observed versus when all features have been observed may be denoted as ∆i = weighti(e,D)-weight(e,D).  By iterating over several permutations of DT and all entities ꞒT, it is possible to calculate the distribution of values of ∆i.  In other words, features have been observed is identifying… second one or more sets of words, and permutations of the document set is one or more documents other than the first and second sample set of documents.)
Regarding Claim 5,
The combination of Gau and Konig teaches the method of Claim 1, 
wherein the particular count values are words per topic count values. (Konig, Page 6, Paragraph [0048] “One way to estimate frq(d) is using a “Count-Min sketch.”  In this technique, a two dimension array of width w and depth d is used, as shown in FIG 5. (This array may be described as f_count[1…d, 1…w].) Each of the elements in the array represents a counter.  A series of hash functions h1,…, hd is provided, where the ith hash function generates an index into the ith row of the array based on entity e (so h1,… hd:e -> {1,…, w}).  Prior to processing documents in D, the counters in array are initialized to zero.  During document processing, an entity-feature pair, (e,f), is encountered.  Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, an entity-feature pair are words per topic count values.)
Regarding Claim 6,
The combination of Gau and Konig teaches the method of Claim 5 wherein:
 the count-min sketch comprises: a count-min sketch matrix and a plurality of hash functions; (Konig, Page 6, Paragraph [0048], Line 2  “In this technique, a two dimension array of width w and depth d is used, as shown in FIG 5. (This array may be described as f_count[1…d, 1…w].) Each of the elements in the array represents a counter.  A series of hash functions h1,…, hd is provided, where the ith hash function generates an index into the ith row of the array based on entity e (so h1,… hd:e -> {1,…, w}).” In other words, a two dimension array is a matrix and a series of hash functions is a plurality of hash functions.)
each hash function, of the plurality of hash functions, is identified by an ordinal identifier; (Konig, Page 6, Paragraph [0048], Line 5  “A series of hash functions h1,…, hd is provided, where the ith hash function generates an index into the ith row of the array based on entity e (so h1,… hd:e -> {1,…, w})”. In other words, a series of hash functions h1,…, hd is a plurality of hash functions; each hash function, of the plurality of hash functions, is identified by an ordinal identifier.)
fitting the statistical model to the plurality of words in the sample set of documents further comprises incrementing a count value for a particular word, of the plurality of words, within the count-min sketch by, for each of the plurality of hash functions: (Konig, Page 6, Paragraph [0049], Line 2 “During document processing, an entity-feature pair, (e,f) is encountered in D, the counters are updated in the following manner.  Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, incrementing f_count[i, hi(e)] is incrementing a count value for a particular word, and the process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d} is within the count-min sketch by, for each of the plurality of hash functions.)
running the respective hash function over the particular word to produce a particular hash value; (Konig, Page 6, Paragraph [0049], Line 3 “Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, the ith hash function generates an index to the ith row of the array that is then incremented is running the respective hash function to produce a particular hash value.)
and incrementing a count value within the count-min sketch matrix at a location identified by both (a) the respective ordinal identifier of the respective hash function, and (b) the particular hash value. (Konig, Page 6, Paragraph [0049], Line 5 “The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d} is incrementing a count value within the count-min sketch matrix at a location identified by both (a) the respective ordinal identifier of the respective hash function, and (b) the particular hash value. )
Regarding claim 7,
The combination of Gau and Konig teaches the method of Claim 6 further comprising, during an output pass of the inference procedure, reading a count value for the particular word from the count-min sketch by: (Konig, Page 6, Paragraph [0050], Line 1 “With the counters having been incremented in this manner when new entity-feature pairs are encountered, frq(e) may be calculated as follows frq(e) := min  f_count[j,hj(e)]  for j € [1,…,d].”   In other words, during an output pass of the inference procedure, retrieving a frequency is reading a count value for a particular word and accessing the f_count[j,hj(e)]  for j € [1,…,d]  is retrieving a count sub-value.)
retrieving a plurality of count sub-values, from the count-min sketch for the particular word, by, for each of the plurality of hash functions: (Konig, Page 6, Paragraph [0050], Line 1 “With the counters having been incremented in this manner when new entity-feature pairs are encountered, frq(e) may be calculated as follows frq(e) := min  f_count[j,hj(e)]  for j € [1,…,d].”   In other words, retrieving a frequency is reading a count value for a particular word and accessing the f_count[j,hj(e)]  for j € [1,…,d]  is retrieving a count sub-value, of the plurality of count sub-values, for each of the plurality of hash functions of the count-min sketch matrix.) 
calculating the respective hash function over the particular word to produce a given hash value, and retrieving a count sub-value, of the plurality of count sub-values, from the count- min sketch matrix at a location identified by both (a) the respective ordinal identifier of the respective hash function, and (b) the given hash value; (Konig, Page 6, Paragraph [0050], Line 1 “With the counters having been incremented in this manner when new entity-feature pairs are encountered, frq(e) may be calculated as follows frq(e) := min  f_count[j,hj(e)]  for j € [1,…,d].”  In other words, calculating frq(e) , from the minimum of f_count[j,hj(e)]  for j € [1,…,d]  is calculating the respective hash function over the particular word and retrieving a count sub-value, of the plurality of count sub-values, from the count-min sketch matrix.) 
Identifying the count value for the particular word to be a minimum count sub-value of the plurality of count sub-values. (Konig, Page 6, Paragraph [0050], Line 3 “frq(e) may be calculated as follows frq(e) := min  f_count[j,hj(e)]  for j € [1,…,d]” In other words, “min” is the minimum value of the f_count matrix for indice j € [1,…,d]   is identifying the count value for the particular word to be a minimum count sub-value of the plurality of count sub-values.)
Regarding claim 8,
The combination of Gau and Konig teaches the method of Claim 5, wherein: 
the count-min sketch comprises a plurality of hash functions; (Konig, Page 6, Paragraph [0048], Line 5  “A series of hash functions h1,…, hd is provided, where the ith hash function generates an index into the ith row of the array based on entity e (so h1,… hd:e -> {1,…, w})”. In other words, a series of hash functions h1,…, hd is a plurality of hash functions.)
2750277-5255 (ORA180287-US-NP)the method further comprises assigning, to each word of the plurality of words, an identifier by, for each word of the plurality of words: (Konig, Page 7, Paragraph [0051], Line 1, “As noted above, one technique that may be used to reduce tracking of entity-feature pairs during document processing is to “optimistically” label an entity before all documents have been processed.” In other words, labeling an entity of an entity-feature pair is assigning an identifier to the respective word of the plurality of words.)
calculating a plurality of hash values for the respective word by, for each hash function of the plurality of hash functions: 
(Konig, Page 6, Paragraph [0049], Line 2 “During document processing, an entity-feature pair, (e,f) is encountered in D, the counters are updated in the following manner.  Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d} is calculating a plurality of hash values for the respective word by, for each hash function of the plurality of hash functions.)
running the respective hash function over the respective word to produce a respective hash value of the plurality of hash values, (Konig, Page 6, Paragraph [0049], Line 3 “Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d} is running the respective hash function over the respective word to produce a respective hash value of the plurality of hash values.)  
and assigning, to the respective word, a respective identifier comprising all of the plurality of hash values for the respective word. (Konig, Paragraph [0051], Line 1, “As noted above, one technique that may be used to reduce tracking of entity-feature pairs during document processing is to “optimistically” label an entity before all documents have been processed.” You can calculate the approximate frequency of an entity, in this case word, by feeding the word to the hash functions.  Then, instead of incrementing the matrix locations, you collect the value stored at those locations and take the minimum of those values.  Since it’s possible for there to be hash function collisions, it’s possible that a matrix location over counts the true frequency.  That’s why the minimum value of “all of the plurality of hash values” is taken. Since the frequency can change as more documents are processed, the frequency is always an estimate.  But it can be used as a forecast as well.  For example, if in the first one hundred documents, 40% of the topics relate to A, we can optimistically estimate that of the next one hundred documents, 40% of the topics relate to A.   An entity is a word. Label an entity before all documents have been processed is assigning an identifier comprising all of the plurality of hash values for the respective word.)
Regarding claim 9,
The combination of Gau and Konig teaches the method of Claim 5, further comprising 
assigning, to each word of the plurality of words, an identifier that comprises a hash value generated from hashing the respective word with a feature mapping hash function. (Konig, Page 6, Paragraph [0049], Line 2 “During document processing, an entity-feature pair, (e,f) is encountered.  Each time an entity-feature pair is encountered in D, the counters are updated in the following manner.  The process iterates over all of the hash functions by incrementing f_count[i, hi(e)] for all i Ꞓ  {1,…d}.” In other words, the process iterates over all of the hash functions for the entity-feature pair is an identifier that comprises a hash value generated from hashing the respective word with a feature mapping hash function.)
Regarding claim 10,
The combination of Gau and Konig teaches the method of Claim 1, wherein: 
the count-min sketch includes a plurality of count values; (Konig, Page 6, Paragraph [0048], Line 1 “One way to estimate frq(d) is using a “Count-Min sketch.”  In this technique, a two dimension array of width w and depth d is used, as shown in FIG 5. (This array may be described as f_count[1…d, 1…w].) Each of the elements in the array represents a counter.”  In other words, “Count-Min sketch” is count-min sketch and each of the elements in the array represents a counter is includes a plurality of count values.)
and each of the plurality of count values is represented by a respective approximate counter. (Konig, Page 6, Paragraph [0048] “One way to estimate frq(d) is using a “Count-Min sketch.” Count-min sketch is a probabilistic data structure that serves as a frequency table of events in a stream of data.  It uses hash functions to map events, such as words, to frequencies.  Since it is possible for a respective counter to “over count” due to a hash function collision, the counters give an approximate number with a probability of accuracy. This means that the counters are approximate counters. In other words, the values stored in the count-min sketch are a plurality of values. Each of the locations in the count-min sketch matrix are approximate counters.)   
Regarding claim 11,	The combination of Gao and Konig teaches the method of Claim 1, 
wherein the statistical model is a Latent Dirichlet Allocation (LDA) model. (Gao, Page 2, Paragraph 2, Line 1 “The rest of the paper is structured as follows.  Section 2 presents the streaming Gibbs sampling (SGS) algorithm for LDA...”  In other words, LDA is Latent Dirichlet Allocation model which is used as the statistical model.)
Claims 12, 14, 15, 16, 17, 18, 19, 20, 21, 22 are non-transitory computer-readable media claims implementing the method of claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11 respectively. The combination of Gao and Konig teaches non-transitory computer-readable media (Gao, Page 3, Algorithm 2: Streaming Gibbs Sampling. Examiner notes that pseudo code represents a program.  A program implicitly requires one or more processors and one or more non-transitory computer-readable media in order to run.)  Therefore, claims 12, 14, 15, 16, 17, 18, 19, 20, 21, 22 are rejected for the same reasons as claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11 respectively. 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Streaming Gibbs Sampling for LDA Model, herein Gao),  Konig et al (US 2009/0282012 A1, herein Konig), and Zaheer et al(Exponential Stochastic Cellular Automata for Massively Parallel Inference, herein Zaheer).
Regarding claim 2,
The combination of Gau and Konig, teaches the method of Claim 1, wherein [the inference procedure is stochastic cellular automata].  
Thus far, the combination of Gau and Konig does not teach the inference procedure is stochastic cellular automata. 
Zaheer teaches the inference procedure is stochastic cellular automata. (Zaheer, Page 1, Paragraph 1, Lines 1-5 “We propose an embarrassingly parallel, memory efficient inference algorithm for latent variable models in which the complete data likelihood is in the exponential family.  The algorithm is a stochastic cellular automaton…”  In other words, stochastic cellular automaton is stochastic cellular automata.) 
Zaheer and Gau are both directed to document processing and topic modeling. In view of the teachings of Zaheer, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zaheer into the teaching of Gau and Konig. This would result in the method of Claim 1, wherein the inference procedure is stochastic cellular automata.
One of ordinary skill in the art would be motivated to do so in order to use a parallel, inference algorithm.  This would allow for drawing inferences from very large datasets efficiently.
Claim 13 is the non-transitory computer-readable media claim corresponding to the method of claim 2.  Claim 13 is rejected for the same reasons as claim 2.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART I RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        






/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124